Corrections to votes and voting intentions: see Minutes
(The sitting was suspended at 13.05 and resumed at 15.00)
(FR) I should just like to communicate some information I received a moment ago to the House.
For some weeks now, a new and unprecedented phenomenon has been occurring around certain large occupied towns in Western Sahara, that is to say, more than 12 000 Saharawi men, women and children are, as we speak, deserting their towns and moving into tents in the vicinity of Laayoune, Smara and Boujdour.
The movements, which are steadily increasing, appear to be a new way of protesting against the unbearable political and socioeconomic situation of the indigenous inhabitants of these territories.
I am saying this today and right now because the problem posed by the many violent interventions by the Moroccan regime could worryingly become worse this weekend. That is why I call on Parliament to be ready to react depending on how the situation unfolds.
I will take it into account. It was of course a point of order and the situation in Western Sahara and the situation in Morocco are not what we are supposed to be talking about this afternoon. I will, however, take note of what you said.